     Case 2:19-cv-01814-JAM-AC Document 35 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LLOYD DYLAN JONES,                               No. 2:19-cv-01814 JAM AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    DERIK TENDINNICK, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 13, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty-one days. ECF No. 32. Neither

22   party has filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed October 13, 2020, are adopted in full;

27          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to

28   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110; 183(b).
                                                       1
     Case 2:19-cv-01814-JAM-AC Document 35 Filed 12/22/20 Page 2 of 2


 1   DATED: December 21, 2020           /s/ John A. Mendez
 2                                      THE HONORABLE JOHN A. MENDEZ
                                        UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
